Mr. Justice Thomson dissenting: I do not concur in the decision of this case as announced in the foregoing opinion. No evidence was submitted as to -¡just how the head and shoulders of the deceased boy, and the upper part of his trunk, came to be covered with sand. It would seem to be a justifiable inference, from the testimony, that he had dug a hole or tunnel in the sand pile, west of the north and south center line and near its top, making, as his father described it, “a sort of a hole that curved up, — sloped up,” and that, as he was digging this hole or tunnel, and had the upper part of his body, including his arms, in the hole he had dug, the sand above caved in and he was suffocated. It may be assumed, as a matter of common knowledge, that a nice clean pile of sand, as this was, especially when located along the side of a public street, would prove attractive to the boys of the neighborhood. That it did so prove, in fact, is shown by the testimony of witness Anderson, the owner of the property in question, who testified that he had seen children about the sand pile digging caves several times and had chased them away from there. The question remains, Did the sand pile, in the form in which it was permitted to remain in and along Pine G-rove Avenue for some days, present a dangerous situation? And further, Should the defendants, in the exercise of a reasonable degree of care, have foreseen that, if the sand pile was permitted so to remain, injury was likely to occur to children who might play about there ? In McDermott v. Burke, 256 Ill. 401, a child was attracted into a building under construction, by a sand pile which had been hauled in by teams and deposited near the center of the building for use in making mortar. After playing on the sand pile for a time he went to some machinery near by and was there injured. In the course of its opinion the Supreme Court said that “the sand pile was tempting to children on account of their natural instincts, hut it was not dangerous in any sense and caused no injury,” and, further, that the defendant was under no obligation to keep the opening leading into the building barricaded ‘ ‘ on account of any attraction of the sand pile, for the reason that the sand pile was not dangerous to children.” In Ramsay v. Tuthill Bldg. Material Co., 295 Ill. 395, the defendant maintained an elevated switch track on its premises beneath which there were several bins for the purpose of holding sand. The bottoms of the bins were about 8 feet from the ground, and in the bottoms were chutes by which the contents of the bins could be made to run in various directions. These chutes were opened or closed by doors controlled by levers. Sand was dumped into these bins from the tracks above them and then emptied into wagons below the bins, by means of the chutes. A ladder led from the ground up to the elevated tracks. The premises were accessible from the street and children frequented them to play in the sand they found about the premises. On the day of the accident involved in that case, a boy climbed the ladder, and walked along the elevated structure to a bin nearly full of sand. The chute was open. He jumped in to see if he would slide through the opening to the ground. He did so, but was followed by such a quantity of the sand as to cover him and he was smothered to death. In the course of its opinion in that case, the court said that “it was not negligence to maintain the sand pile on the ground or the sand bins or the ladder,” but whether it was negligence to have openings in the bins through which the sand could pass, which were not securely fastened, was a question of fact for the jury to consider and pass upon. In my opinion there is a clear distinction between the situation presented in the case at bar and those involved in cases relied upon by the plaintiff in support of the judgment appealed from. The case of Rost v. The Parker Washington Co., 176 Ill. App. 245, involved the maintenance of a sand pile by the defendant, “as large as a small house,” and 20 or 30 feet wide, one end of which was close to a river bank which was composed of piling extending 4 feet above the water. The court said that even if it were conceded that there was nothing dangerous per se in the sand pile and that it was not an attractive nuisance, yet “when the sand pile is placed so near to the bank of a river that a fall from the sand pile would naturally cause a child to fall into the water, it must be regarded as dangerous, and that the danger therefrom is such that it should reasonably be anticipated and guarded against by the owner of premises located adjacent to a public street.” The case of City of South Bend v. Turner, 156 Ind. 418, presented a situation where the defendant had permitted “large piles of sand” to be piled upon the street where a sewer was being constructed, near a manhole which led down to the sewer nearly 30 feet below. This manhole was negligently allowed to remain uncovered and open. Children were attracted to the spot for the purpose of playing in the sand piles. The plaintiff, who was a young child, while playing on one of these piles, fell down through the open manhole. Here again, we have a combination of objects which the party responsible, in the exercise of a proper degree of care, should have known would probably result in injury to those likely to be attracted there. That is not the situation presented in the case at bar. In Stedwell v. City of Chicago, 297 Ill. 486, and Deming v. City of Chicago, 321 Ill. 341, the defendants were held liable for negligently causing the deaths of boys who came in contact with electric wires, charged with a high voltage of electricity. In the latter case the court held that the defendant, in placing such wires, was bound to guard against accidents “by the exercise of that degree of care commensurate with the danger incident to the use of such a dangerous agency. * * * Whether the tree located in the public street was so attractive to children in their sports as to suggest the probability of such an accident as occurred, and whether the city was negligent in maintaining the wires as it did, were questions for the jury.” Counsel for plaintiff urges that if we here substitute the words “pile of sand” for the words “tree” and “wires” in the language of the Supreme Court just quoted, “we have a statement very applicable to the case at bar.” We may not properly indulge in any such liberty with the language of the Supreme Court to be found in the Deming case, unless the agency involved in the case at bar, which caused the death of plaintiff’s intestate, possessed such a degree of apparent danger as to make it reasonably comparable to that involved in the Deming case. Such, in my opinion, is not true. There is a very great difference between an inert pile of sand and electric wires carrying 3150 volts of electricity. Because the question of whether a tree in a parkway was so attractive to children as to suggest the probability that a boy might climb into its branches, and if he did, might come into contact with wires carrying certain death to anyone who touched them and whether a city was negligent in permitting such a situation to exist, presented a question for a jury, it may not reasonably be argued that it follows that whether a sand pile lying in a parkway and partially in the roadway of a public street was so attractive to children as to suggest the probability that a boy might dig his way into it and be smothered, and whether these defendants were negligent in permitting such a sand pile to remain there, likewise presented a question for a jury. In my opinion, two such situations present probabilities which are in no way similar. In one there may be said to be all the elements of probability while in the other they are very remote. In the recent case of Mindeman v. Sanitary Dist. of Chicago, 317 Ill. 529, our Supreme Court held that “a canal, a pond, or other open body of water on private property, is not of itself an attractive nuisance, as that term is used in describing an instrumentality which will render the owner liable for injuries to a child attracted to and injured by it,” citing many cases, and among them, Barnhart v. Chicago, M. & St. P. Ry. Co., 89 Wash. 304. There the question presented was whether the owner of property on which a pond was formed, to which the boys of the neighborhood resorted for play, was guilty of negligence in failing to fence his property against such intrusion. The court held that there was no liability, and in the course of its opinion said: ‘ ‘ That a pond of water is attractive to'boys for the purposes of play, swimming, and fishing no one will deny. But its being an attractive agency is not sufficient to subject the owner to liability. It must be an agency such as is likely, or will probably, result in injury to those attracted to it. That many boys every year lose their lives by drowning is a matter of common knowledge. But the number of deaths in comparison to the total number of boys that visit ponds, lakes, or streams for purposes of play, swimming and fishing is comparatively small. It would be extending the doctrine too far to hold that a pond of water is an attractive nuisance, and therefore comes within the turntable cases. * * * The turntable doctrine makes the owner liable because the dangerous agency was attractive to children of tender years, and in playing about or with such agency accident or injury would probably result.” It is true that the doctrine of attractive nuisance was formulated to answer the defense that the child,in going upon private premises, was a trespasser. But if a pile of sand may be so maintained as to amount to an attracive nuisance, on private property, it would be no less so, if maintained in the same way, though temporarily, along a public highway or street. The sand is no less attractive and dangerous, if it be such at all, if piled in the street, and it remains the private property of the one who put it there. But I am of the opinion that, though attractive, this sand pile could not be said to be a nuisance in the sense that it was a menace to children playing upon it. If it may be said that a pond or a canal is not a menace, so as to amount to a nuisance, although children are drowned in them now and then, it could certainly not be successfully contended that a pile of sand was a menace to playing children, because such an unfortunate accident as happened in this case was at least a possibility. It may be that this pile of sand presented a menace to passing traffic, and that it was therefore negligent for defendants to permit it to remain as it was. But that fact may not affect this case, as any such negligence had no part in the events which are involved. It is, of course, not necessary that a person guilty of a negligent act or omission, might, in the exercise of reasonable care, have foreseen the precise form of injury which has occurred, but when it does occur, it must appear, if the defendant is to be held liable, “that it was a natural and probable consequence of his negligence.” Seith v. Commonwealth Electric Co., 241 Ill. 252. But in my opinion that may not reasonably be held to be the case here. A pond furnishes a condition which will cause a child to drown if he gets into it over his depth and cannot swim, but that does not make it a menace to children, for thousands of them find pleasure playing about them and do not drown and the law does not charge one who maintains a pond with negligence if perchance a child does get into it and lose his life. So a pile of sand, in materially less measure, furnishes a condition which has at least possibilities of danger, but not such probabilities as to mean that one who permits one to exist and remain where children are, does so at his peril. Moreover, the accident involved in this case happened on the last day of November. The evidence shows that the night was cold. This boy did not go to this sand pile until after dark— 7.30 o’clock in the evening. I believe the law may not reasonably be carried to the extent of charging these defendants with negligence for failing to take such precautions as were calculated to keep children away from the sand pile, not only through the day, but into the night, especially at that season of the year.